Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
	Group I, claims 1-5, 7 and 8, drawn to a polymeric film comprising a polymeric matrix material and a plurality of perovksite nanoparticles and/or aggregates of perovksite nanoparticles dispersed in the matric material, where the nanoparticles and/or aggregates are separated from each other by an average distance of 20 nm or greater, where the perovskite nanoparticles having the formula APbX3, where A is Cs, formamidinium, an alkylammonium ion or a combination thereof and X is at least one of Br, I and Cl.
	Group II, claims 9, 10, 12 and 32, drawn to a perovskite polymer resin composition and a method of forming a luminescent film using the perovskite polymer resin composition, where the composition comprises a monomer; a crosslinking agent; a plurality of perovksite nanoparticles and/or aggregates of perovksite nanoparticles, where the perovskite nanoparticles having the formula APbX3, where A is Cs, formamidinium, an alkylammonium ion or a combination 
	Group III, claims 16-20, drawn to a perovskite polymer resin composition comprising a plurality of perovksite nanoparticles and/or aggregates of perovksite nanoparticles, where the perovskite nanoparticles having the formula APbX3, where A is Cs, formamidinium, an alkylammonium ion or a combination thereof and X is at least one of Br, I and Cl; a polymer shell surrounding each of the nanoparticles and/or aggregates; a crosslinking agent; a photoinitiator and optionally a polymerization mixture of a monomer and optionally one or more of oligomers and polymers derived from the monomer.
	Group IV, claims 24-26 and 28, drawn to a perovksite ink of a vinyl monomer and a plurality of perovksite nanoparticles and/or aggregates of perovksite nanoparticles, where the perovskite nanoparticles having the formula APbX3, where A is Cs, formamidinium, an alkylammonium ion or a combination thereof and X is at least one of Br, I and Cl.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-IV lack unity of invention because the groups do not share the same or corresponding technical feature. The technical feature of Group I is the distribution of the nanoparticles and/or aggregates in the polymer matrix and this feature is not present in the compositions of Groups II-IV. Thus Group I does not share the same or corresponding technical feature with Groups II-IV.

The technical feature of Group III is the polymer coated/shelled perovksite nanoparticles and/or aggregates. The perovksite nanoparticles and/or aggregates in Groups I, II and IV do have a polymer shell and therefore, Group III share the same or corresponding technical feature with Groups I, II and IV.
The technical feature of Group II is the composition set forth in claim 9. Groups I, III and IV are directed to different compositions and thus Group II does not share the same or corresponding technical feature with Groups I, III and IV.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
1/7/22